Case: 11-30209     Document: 00511890671         Page: 1     Date Filed: 06/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 18, 2012
                                     No. 11-30209
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SEAN C. WALKER,

                                                  Plaintiff-Appellant

v.

JEFFREY TRAVIS, Warden, Rayburn Correctional Center; BESSIE CARTER,
Director of Nursing at B.B. Sixty Rayburn Correctional Center; LOUISIANA
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS, Secretary,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:09-CV-4361


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
        Sean C. Walker, Louisiana prisoner # 126912, appeals the dismissal of his
42 U.S.C. § 1983 complaint against numerous defendants, including the head of
administration of B.B. Sixty Rayburn Correctional Center (the head of
administration).      Walker asserted that the defendants were deliberately
indifferent to his safety and to his medical needs after he was attacked and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30209    Document: 00511890671      Page: 2   Date Filed: 06/18/2012

                                  No. 11-30209

injured by his cellmate. The district court dismissed Walker’s complaint as
frivolous and/or for failure to state a claim upon which relief could be granted;
however, the judgment failed to mention Walker’s claims against the head of
administration, although it specifically dismissed Walker’s claims against the
other defendants.
      Under 28 U.S.C. § 1291, federal appellate courts have jurisdiction to hear
appeals from “‘final decisions’” of district courts. Witherspoon v. White, 111 F.3d
399, 401 (5th Cir. 1997). Generally, a judgment adjudicating the rights of fewer
than all of the parties is not a final decision in the absence of a Federal Rule of
Civil Procedure 54(b) certification directing entry of final judgment as to those
parties. Federal Sav. & Loan Ins. Corp. v. Tullos-Pierremont, 894 F.2d 1469,
1471 (5th Cir. 1990). In circumstances in which a court order is ambiguous as
to what parties and claims are being disposed of and “the district court clearly
intend[ed] to effect a final dismissal of a claim, we will construe [the district
court’s] order accordingly, despite ambiguous language that might indicate
otherwise.” Picco v. Global Marine Drilling Co., 900 F.2d 846, 849 n. 4 (5th
Cir.1990).
      The head of administration was served with Walker’s complaint and
amended complaint; thus, he was a party to the suit. See Nagle v. Lee, 807 F.2d
435, 440 (5th Cir. 1987). Although the district court’s judgment was silent
regarding Walker’s claims against the head of administration, the court might
have intended that the judgment be final in light of the fact that the district
court also denied Walker’s motion for leave to amend the complaint to substitute
Robert C. Tanner as the head of administration because Walker had failed to
state a claim against Tanner. See Picco, 900 F.2d at 849 n. 4. We conclude that
we should order a limited remand to allow the district court to indicate whether
the judgment of February 2, 2011, was intended to be the final judgment in this
case, and if not, for the court to determine whether or not it now will enter a
final judgment.



                                        2
   Case: 11-30209   Document: 00511890671      Page: 3   Date Filed: 06/18/2012

                                 No. 11-30209

      IT IS ORDERED that a limited remand occur for the district court to enter
an order or judgment as indicated. Proceedings on this appeal are stayed
pending the receipt of the district court’s order or other response.




                                        3